Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 08, 2019

The Court of Appeals hereby passes the following order:

A19A2297. KYREE OSHAY BRANTLEY v. THE STATE.

       A jury found Kyree Brantley guilty of felony murder and other offenses, and
the trial court imposed a sentence of life in prison on the felony murder conviction.
The Supreme Court affirmed Brantley’s conviction on direct appeal. Grimes v. State,
296 Ga. 337 (766 SE2d 72) (2014).
       In September 2018, Brantley filed a “Motion to Disclose Information,” in
which he sought certain information regarding two of the jurors who served during
his trial. The trial court dismissed Brantley’s motion, and he filed this direct appeal.
We lack jurisdiction.
       The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”), overruled in part on
other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824
SE2d 265) (2019). Accordingly, Brantley’s appeal is hereby TRANSFERRED to the
Supreme Court for disposition.


                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    07/08/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.